


110 HR 3258 IH: Single Parent Protection Act of

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3258
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Ms. Zoe Lofgren of
			 California (for herself, Mr. Brady of
			 Pennsylvania, Mrs. Bono,
			 Mr. Gonzalez,
			 Mrs. Lowey,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Space, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  individual who is entitled to receive child support a refundable credit equal
		  to the amount of unpaid child support and to increase the tax liability of the
		  individual required to pay such support by the amount of the unpaid child
		  support.
	
	
		1.Short titleThis Act may be cited as the
			 Single Parent Protection Act of
			 2007.
		2.Treatment of
			 unpaid child support
			(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Unpaid child
				support
						(a)Allowance of
				CreditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to the unpaid child support of such individual for such
				year.
						(b)DefinitionsFor
				purposes of this section—
							(1)Eligible
				individualThe term eligible individual means any
				individual—
								(A)who is entitled to
				receive child support payments during the taxable year, and
								(B)who, as of the
				close of such taxable year, has not received all of the child support payments
				to which such individual is entitled for such year.
								(2)Unpaid child
				supportThe term unpaid child support means, with
				respect to an individual for any taxable year, the excess of—
								(A)the aggregate
				child support payments such individual is entitled to receive during such year,
				over
								(B)the child support
				payments such individual received during such year.
								(3)Child support
				payment
								(A)In
				generalThe term child support payment means, with
				respect to any taxable year—
									(i)any periodic
				payment of a fixed amount, or
									(ii)any payment of a
				medical or educational expense, insurance premium, or other similar
				item,
									which
				is required to be paid to the taxpayer during such taxable year by an
				individual under a support instrument for the support of any child of such
				individual.(B)Coordination
				with TANFThe term
				child support payment shall not include any payment the right to
				which has been assigned to a State pursuant to section 408(a)(3) of the
				Social Security Act.
								(c)Taxpayer
				Required To Identify Individual Required To Pay SupportNo credit
				shall be allowed under this section for a taxable year unless the taxpayer
				includes on the return for such year the name and TIN on each individual
				required to make support payments to the taxpayer during such taxable
				year.
						(d)Increase in Tax
				of Individual Failing To Make Required Support Payments
							(1)In
				generalIf credit is allowed under this section for any taxable
				year with respect to unpaid support payments, the tax imposed by this chapter
				on the individual failing to make such payment (for such individual’s taxable
				year which begins in the calendar year in which the taxable year of the
				taxpayer begins) shall be increased by the amount of such credit.
							(2)No credits
				against tax, etcAny increase in tax under this subsection shall
				not be treated as a tax imposed by this chapter for purposes of
				determining—
								(A)the amount of any
				other credit under this part, or
								(B)the minimum tax
				under section 55.
								
			(b)Conforming
			 Amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period or from section 36 of such Code.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 36 and inserting the following new
			 items:
					
						
							Sec. 36. Unpaid child support.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
